Citation Nr: 1636391	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  08-18 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a neck disorder to include both orthopedic and neurological disorders.

2.  Entitlement to a disability rating in excess of 10 percent for a back disorder.


REPRESENTATION

Veteran represented by:	Ashley N. Meyers, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Oakland, California. 

This matter was previously before the Board, and, in April 2012, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  The Veteran's neck disorder to include both orthopedic and neurological disorders are not linked by a medical nexus to a period of service, and he was not diagnosed with either an orthopedic or neurological neck disorder within one year of separation of service.

2.  The Veteran's back disorder manifested in guarding or muscle spasm severe enough to cause an altered gait prior to February 11, 2015 and additional functional loss severe enough to cause difficulty in prolonged standing, bending, or driving which impacted the Veteran's ability to work and prevented repetitive range of motion testing from February 11, 2015; but the Veteran's back disorder did not manifest in ankylosis or a forward flexion of 30 degrees or less for any distinct period on appeal


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder to include both orthopedic and neurological disorders have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

2.  The criteria for a disability rating of 20 percent for a back disorder have been met throughout the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5239 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board notes that this matter was previously before the Board and remanded in order to contact the Veteran to obtain any outstanding treatment record and to arrange for additional VA examinations.  In September 2013, the VA sent a letter requesting that the Veteran identify any outstanding treatment records.  Additionally VA treatment records from February 2007 to February 2016 and service treatment records have been associated with claims file.  Finally, the Veteran has been provided additional examinations.  Therefore, the RO has substantially complied with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Neck

At issue is whether the Veteran is entitled to service connection for a neck disorder.  The weight of the evidence indicates that no medical nexus exists between the Veteran's current disorder and any in-service incurrence, and that the current disorder was not diagnosed with one year of separation from service.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases like arthritis or organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records indicate that the Veteran sought treatment for pins and needles in his neck in February 1971.  The Veteran was not diagnosed with a neck disorder at that time.  The Veteran's service separation examination, conducted in September 1973, indicated that the Veteran's spine and neurological systems were evaluated as normal.  In a medical history provided contemporaneously with his separation examination, the Veteran reported that he did not have and never had experienced arthritis or neuritis.  Additionally, the Veteran's reserve enlistment examination, conducted in January 1976, indicated that the Veteran's spine and neurological systems were also evaluated as normal.  In a medical history survey that was completed contemporaneously with his reserve enlistment examination, the Veteran once again reported that he did not have and never had had arthritis and neuritis.

The Veteran first filed a claim for service connection for a neck disorder in January 2007.  In his claim for service connection, the Veteran claimed that he developed a neck disorder in August 1971, and that he was treated for it in-service from August 1971 to June 1972.

An October 2002 private magnetic resonance imaging (MRI) report noted an impression of congenital narrowing of the cervical spinal canal, diffuse degenerative disc disease of the cervical spine, and abnormal cord signal likely related to cervical myelomalacia. 

An October 2005 private MRI report indicated that the Veteran's neck disorder was stable since the October 2002 MRI.

A September 2005 private anesthesia pain management procedure note indicates that the Veteran underwent steroid injections to treat his neck disorder.

A private July 2006 inpatient operation report indicates the Veteran underwent cervical laminoplasty in July 2006.

A February 2007 private MRI report indicated that there had been minimally more prominent changes since the October 2005 MRI, but that given technical factors no significant interval change was seen.

An April 2007 private electromyography (EMG) report noted that there is electrophysiologic evidence of chronic ulnar neuropathy with reinnervation.

In his September 2007 notice of disagreement (NOD), the Veteran indicated that his neck disorder had gotten worse over the years, and that it caused him great pain.

A December 2007 private neurology consultation diagnosed the Veteran with headaches likely due to his cervical neurological conditions.

In a January 2008 letter, a private physician reported that the Veteran had been treated for a number of conditions including cervical myelopathy and cervical spine stenosis since July 1995, and that these conditions caused the Veteran a great deal of pain.  The physician also indicated that the Veteran underwent a cervical laminoplasty in June 2006.  The private physician opined that the conditions were permanent and attained years ago, but the private physician indicated that he was not sure to what degree the Veteran's previous employment contributed to his illness; and that he did not believe it was due to a workplace injury.

A March 2011 VA MRI report noted atrophy of the spinal cord and degenerative neural foraminal stenosis of the cervical spine.

VA treatment records from February 2007 to February 2016 indicate that the Veteran has a history of a neck disorder, previously underwent neck surgery, and experienced pain.

The Veteran underwent a VA examination in February 2015.  The Veteran reported that he had undergone a laminectomy in July 2006, but that pain continued after the surgery.  The examiner diagnosed the Veteran with cervical spinal myelopathy, stenosis, and radiculopathy.  In a June 2015 addendum to the examination, the examiner - taking into consideration the Veteran's report of experiencing pins and needles in his neck in February 1971 - opined that the in-service report of pins and needles was unrelated to the current neck disorder, because no pathology was identified at the time.  The examiner ultimately concluded that the Veteran's neck disorder is less likely than not related to a period of service.

An April 2015 VA MRI report noted bilateral neural foraminal narrowing in the cervical spine.

The weight of the evidence indicates that the Veteran's neck disorder is not related to a period of service, and that it was not diagnosed within one year of separation of service.  The Veteran's spine and neurological systems were evaluated as normal in September 1973 and in January 1976.  The Veteran reported not having and never having had arthritis or neuritis in September 1973 and January 1976.  The Board notes a report of pins and needles in a February 1971 service treatment record; however, a VA examiner considered such symptomatology, but concluded that such did not constitute the onset of the Veteran's current neck disorder.  The VA examiner went on to opine that the Veteran's neck disorder is unrelated to a period of service.  The Board finds the examiner's opinion probative and affords it great weight, because it was based on application of sufficient facts and data to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the earliest medical records indicating a chronic neck disorder was memorialized in October 2002.  Finally a private physician opined that the Veteran's neck disorder was not related to previous employment.  The Veteran's previous employment includes his period of service.  Therefore, the weight of the evidence is not sufficient to indicate that a medical nexus exists between the Veteran's reports of pins and needles in-service and his current neck disorder.  Furthermore, the weight of the evidence indicates that the Veteran was diagnosed with his current neck disorder no earlier than October 2002, and, therefore, he was not diagnosed within one year of separation of service.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the Veteran's current neck disorder and his period of active service, of which there is also no record of a diagnosis within one year of separation.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his neck disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, the Veteran's complaints were considered by a medical professional but it was explained why such symptomatology was not thought to constitute the onset of the Veteran's current neck disability.  This opinion was not refuted by any contrary medical evidence, and it is given great weight.

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a neck disorder to include both orthopedic and neurological disorders is denied.

Back

At issue is whether the Veteran is entitled to a disability rating in excess of 10 percent for his previously service-connected back disability.  The Board notes that the Veteran has claimed to experience both orthopedic and neurological symptoms.  Nevertheless, the Veteran's neurological symptoms have been assigned separate disability ratings, which are not currently on appeal.  

With regard to the orthopedic manifestations of the Veteran's back, he is entitled to a disability rating of 20 percent throughout the period on appeal, because, prior to February 11, 2015, he manifested muscle spasm and guarding severe enough to cause an altered gait; and, after February 11, 2015, he manifested functional loss severe enough to warrant a disability rating of 20 percent.

The Veteran first filed for service connection for a back disability in January 2007, and, in August 2007, he was assigned a disability rating of 10 percent effective the date the claim was received.  The Veteran appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Spinal disabilities are evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  The latter is not raised by the record, because the criteria require incapacitating episodes characterized rest by physician prescribed bedrest.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (2).  

At a July 2007 VA examination, the Veteran reported that he had been prescribed a one two week period of bed rest by his physician, but that he could not remember exactly when that period of time was; or what it was for.  The Veteran does not claim, and treatment records do not memorialize, any additional periods of physician prescribed bed rest.  Finally a February 2015 VA examination indicates that the Veteran did not have IVDS.  Therefore, the Formula for Rating IVDS Based on Incapacitating Episodes does not provide an adequate basis for an increased disability rating.

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a disability rating of 10 percent is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Combined range of motion is refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. at Note (2).

A disability rating of 20 percent is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

A disability rating of 40 percent is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine, and a disability rating of 50 percent is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a total disability rating is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Neither favorable nor unfavorable ankylosis is raised by the record, because the Veteran has not claimed, and medical records do not memorialize, that he has completely lost range of motion in his thoracolumbar spine or his entire spine at any time during the period on appeal.  Additionally, a February 2015 VA examiner indicated that the Veteran did not have ankylosis of the spine.  Therefore, neither the rating criteria for a disability rating of 50 percent nor for a total disability rating provide an adequate basis for an increased disability rating, because the rating criteria, in both cases, requires the Veteran to manifest ankylosis.  Therefore, the Board will not consider them any further.  Additionally, Board will not consider assigning the Veteran a disability rating of 40 percent any further accept based on criteria other than ankylosis.

VA treatment records from February 2007 to February 2016 indicate that the Veteran has experienced low back pain.

The Veteran underwent a VA examination in July 2007 at which he reported being unable to perform any prolonged sitting or prolonged running since he separated from service.  The Veteran also reported experiencing pain, fatigue, weakness, and lack of endurance, noting that he was limited primarily by pain.  The Veteran claimed that he experienced at least two hours of flaring every day of severe pain.  The Veteran's forward flexion was to 80 degrees and his combined range of motion was to 165 degrees, and there was no change in the range of motion measurements after three repetitions.  The examiner also observed that the Veteran had an antalgic gait.

In his September 2007 notice of disagreement (NOD), the Veteran indicated that his back disorder had gotten worse over the years, and that it caused him great pain.

In a January 2008 letter, a private physician indicated that the Veteran had been treated for a number of conditions including lumbar spine spondylosis, and that these conditions caused the Veteran a great deal of pain.  

A January 2013 VA pain medicine consult indicate that the Veteran had decreased range of motion of his lumbosacral spine.  The Veteran reported that he experienced low back pain first thing in the morning and at the end of the day.

The Veteran participated in a VA orthopedic surgery consult in February 2014.  The Veteran reported that his back pain was better.  The Veteran reported that he could walk for 30 minutes but with pain after, and that he felt pain on stairs and when getting in and out of a car. 

The Veteran underwent a VA examination in February 2015.  The Veteran reported that he had pain with prolonged standing, bending, and driving, and that he had received injections and oral medicines to alleviate his back condition.  The examiner diagnosed the Veteran with lumbar strain, spondylosis and lumbar radiculopathy.  The Veteran's flexion was measured to 80 degrees, and his combined range of motion was 180 degrees.  However, the Veteran was not able to complete three repetitions of range of motion testing.  The Veteran was not found to have guarding or muscle spasm, and there was no ankylosis of the spine.  The examiner determined that the Veteran's difficulty with pain with prolonged standing, bending, and driving constituted a functional loss.

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 20 percent throughout the period on appeal.  Prior to a VA examination on February 11, 2015, the Veteran's range of motion measurements were not severe enough warrant a disability rating of 20 percent, because his forward flexion was measured to 80 degrees and his combined range of motion was 165 degrees; and, in order to meet the range of motion criteria for a disability rating of 20 percent, his forward flexion and combined range of motion must be no greater than 60 degrees and 120 degrees respectively.  Nevertheless, a VA examiner observed that the Veteran manifested an antalgic gait in February 2007.  Therefore, the weight of the evidence indicates that the Veteran was manifesting guarding or muscle spasm severe enough to result in an abnormal gait.

The weight of the evidence indicates that by February 11, 2015 the Veteran's guarding or muscles spasms had resolved, because a VA examination conducted on February 11, 2015 indicated that the Veteran was not manifesting guarding or muscles spasm.  Furthermore, the Veteran manifested a forward flexion to 80 degrees and a combined range of motion of 180 degrees, and, as discussed supra, these measurements are not severe enough to warrant a disability rating of 20 percent.

Nevertheless in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The weight of the evidence indicates that the Veteran manifested functional loss severe enough to warrant a disability rating of 20 percent from February 11, 2015.  The February 2015 VA examiner noted that the Veteran manifested functional loss sufficient to cause difficulty with prolonged standing, bending, & driving, and that this functional loss impacts the Veteran's ability to work.  Furthermore, the Veteran was unable to perform at least three repetitions of range of motion testing.  It is unclear exactly how severe the Veteran's functional loss is.  Nevertheless in light of fact that the Veteran's range of motion measurements hovered in relatively close proximity to the threshold of the range of motion requirements for a disability rating of 20 percent, the Board finds that the weight of evidence is sufficient enough to place a reasonable fact-finder in a state of equipoise, and the Veteran must be given the benefit of the doubt.  When this is done, the Board concludes that a 20 percent rating is warranted.

The Veteran is not entitled to a disability rating of 40 percent.  As previously noted, ankylosis is not raised by the record, and it does not provide an adequate basis for an increased disability rating.  Furthermore, the Veteran's forward flexion was never limited to the point even approaching 30 degrees or less.  As previously noted, the Board has conceded that the Veteran's back disability has caused him to manifest additional functional loss, and awarded a higher 20 percent rating on account of the pain and limitation caused by it.  Nevertheless, the record does not contain a forward flexion measurement remotely close to 30 percent.  Therefore, the weight of the evidence is not found sufficient to place a reasonable fact-finder in a state of equipoise regarding whether the functional loss is severe enough to warrant a disability rating of 40 percent.

Extraschedular

The Board has considered whether extraschedular consideration is appropriate.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Nevertheless, when an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald,  27 Vet. App. 484, 494 (2016).  The Veteran has not specifically sought extraschedular consideration.  Furthermore, the issue of extraschedular consideration is not raised by the record, because the evaluation of musculoskeletal disabilities requires the Board to take into consideration all related symptoms in determining whether or not there is additional functional loss.  Therefore if all related symptoms were taken into consideration when assigning the schedular rating, then there are no related symptoms not taken into consideration that could possibly form a basis of an extraschedular rating; and accordingly extraschedular consideration is not raised by the record.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable solely on account of his service connected low back disability.  The record, including a January 2008 letter from Kaiser Permanente, notes that the Veteran has a number of disabling conditions that contribute to his pain and inability to work.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected low back disability. 











ORDER

Service connection for a neck disorder to include both orthopedic and neurological disorders is denied.

A disability rating of 20 percent throughout the period on appeal for a back disorder is granted; subject to the laws and regulations governing the award of monetary benefits.


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


